Exhibit 23.1 Consent of Auditor MADSEN & ASSOCIATES CPA’S INC. 684 East Vine Street, #3 Certified Public Accountants and Business Consultants Salt Lake City, Utah, 84102 Telephone: 801-268-2632 Fax: 801-262-3937 May 21, 2010 U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, DC 20549 Re: Post EffectiveAmendment No. 1 to Form S-1 Registration Statement Pana-Minerales S.A. (the “Company”) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Post Effective Amendment No. 1 to the Registration Statement on Form S-1 of Pana-Minerales S.A., of our report dated November 2, 2009 on the statements of operations, changes in stockholder’s deficiency and cash flows for the year ended August 31, 2009. We also consent to the reference to our firm under the caption “Experts” in the prospectus. Madsen & Associates CPA’s Inc. Murray, Utah Dated: May 26, 2010 -1-
